Citation Nr: 1745394	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-34 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a foot disability, to include as secondary to service-connected ankle disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1995 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2016, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In an April 2016 decision, the Board remanded the case for additional development.

Additionally, the Board notes the Veteran's original claim sought service connection for plantar fasciitis.  The medical evidence also shows the Veteran has been diagnosed with pes planus.  In a January 2017, the Veteran reported foot pain that is secondary to his service-connected ankle disabilities.  Therefore, the Board recharacterized the claim as entitlement to service connection for a foot disability to include as secondary to service-connected ankle disabilities.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim was remanded in the April 2016 in order to obtain an addendum opinion to address whether the Veteran had a foot disability that pre-existed service and was aggravated by service or whether he has a foot disability that is directly related to service.  The Veteran was noted to have mild, asymptomatic pes planus at enlistment and he testified that he experienced foot pain during service, but did not seek treatment.  The questions the Board needed addressing were whether any diagnosed foot disability pre-existed service and if so, to address aggravation.  The evidentiary standards for answering those questions was very specific; clear and unmistakable evidence 

The June 2016 addendum opinion is inadequate because it did not use the appropriate standard.  The examiner concluded that the evidence indicates the Veteran had mild asymptomatic pes planus at entrance to service, but the examiner noted he did not have evidence that the Veteran's pes planus worsened during service.  The examiner also noted that the evidence suggests the onset of plantar fasciitis was after service.  A new opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007);  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, during the pendency of this claim the Veteran indicated he had foot pain secondary to his right and left ankle sprains.  A March 2017 VA opinion is inadequate because the opinion provider did not consider that the Veteran is in fact service-connected for right and left ankle disabilities.  Accordingly an addendum opinion is also necessary for the question of secondary service connection.  

In a March 2017 VA treatment note, the Veteran reported he has continued to receive private treatment for his feet.  However, the most recent private podiatry treatment records are from October 2009.  Accordingly, updated treatment records should be obtained.  See 38 C.F.R. § 3.159. See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all providers who treated for the Veteran for foot pain since October 2009.  After securing the necessary releases, take all appropriate action to obtain these records, including any VA treatment records.

2. After the completion of the above, schedule the Veteran for an appropriate examination, preferably from provider other than the examiner who provided the June 2016 addendum opinion, to determine the nature and likely etiology of any foot disability.  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should address the following:

(a) Specifically identify all diagnoses related to either foot

(b) Does the evidence of record clearly and unmistakably show that the Veteran had a foot disorder that existed prior to his entry onto active duty?

(c) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting foot disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d) If the answer to either (b) or (c) is no, is it at least as likely as not that any currently diagnosed foot disability had its onset in service?

(e) If the answer to (d) is no, is it at least as likely as not that any currently diagnosed foot disability is caused by or aggravated by a service-connected disability, to include right or left ankle tenosynovitis with degenerative joint disease?

The examiner is informed that aggravation for (e) is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.  

3.  The AOJ should then review the record and re-adjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


